DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

The amendment filed April 26, 2021 is acknowledged and has been entered.  Claims 50 and 51 have been canceled.  Claims 52-54 and 67-69 have been amended.

Election/Restriction
Upon reconsideration the restriction and election requirement set forth in the Office action mailed September 25, 2020 has been withdrawn in part so as to rejoin the elected species of invention and the non-elected species in which polypeptide is multispecific and binds to OX40 and DR5 or GITR, in which the polypeptide comprises an Fc region polypeptide comprising an amino acid sequence selected from SEQ ID NOs: 1 and 3-6, and in which the polypeptide comprises a VHH that binds to OX40 comprising an amino acid sequence selected from SEQ ID NOs: 25 and 377-384, and in which the polypeptide itself comprises an amino acid sequence selected from SEQ ID NOs: 389 and 391-394.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca B. Scarr on May 11, 2021.







In the claims:

The following set of claims has replaced the prior set of claims:

1-47.	(Canceled)

48.	(Currently Amended)  An isolated polypeptide that binds human OX40 and comprises at least one VHH that binds to OX40, wherein the at least one VHH that binds to OX40 comprises a complementarity determining region 1 (CDR1) comprising the amino acid sequence of SEQ ID NO: 36, a complementarity determining region 2 (CDR2) comprising the amino acid sequence of SEQ ID NO: 37, and a complementarity determining region 3 (CDR3) comprising the amino acid sequence of SEQ ID NO: 42.

49.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide is monospecific.

50. 	(Canceled)

51.	(Canceled)

52.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide comprises at least two VHHs, and wherein at least one VHH of the isolated polypeptide binds DR5, GITR, or CD137.

53.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide comprises at least two VHHs, and wherein at least one VHH of the isolated polypeptide binds PDL1.



55.	(Currently Amended) The isolated polypeptide of claim 54, wherein the polypeptide consists of 5-20 amino acids.

56.	(Previously Presented) The isolated polypeptide of claim 55, wherein the polypeptide is composed predominantly of glycine and serine.

57.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide comprises an immunoglobulin Fc region polypeptide.

58.	(Previously Presented) The isolated polypeptide of claim 57, wherein the immunoglobulin Fc region polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-6.

59.	(Currently Amended) The isolated polypeptide of claim 48, wherein the at least one VHH that binds to OX40 

60.	(Currently Amended) The isolated polypeptide of claim 48, wherein the at least one VHH that binds to OX40 comprises an amino acid sequence 

61.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide is tetravalent.

62.	(Currently Amended) The isolated polypeptide of claim 61, wherein the isolated polypeptide is dimeric and each molecule of the dimer comprises the structure: VHH-Linker-VHH-Linker-Hinge-Fc, wherein each VHH is a humanized VHH.

63.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide is hexavalent.

64.	(Currently Amended) The isolated polypeptide of claim 63, wherein the isolated polypeptide is dimeric and each molecule of the dimer comprises the structure: VHH-Linker-VHH-Linker-VHH-Linker-Hinge-Fc, wherein each VHH is a humanized VHH.

65.	(Previously Presented) The isolated polypeptide of claim 48, wherein the isolated polypeptide comprises an amino acid sequence selected from SEQ ID NOs: 389-394.

66.	  (Previously Presented) An isolated nucleic acid that encodes the isolated polypeptide of claim 48.

67.	(Previously Presented) An isolated vector comprising the nucleic acid of claim 66.

68.	(Previously Presented) An isolated host cell comprising the nucleic acid of claim 66.

69.	(Previously Presented) An isolated host cell that expresses the polypeptide of claim 48.

70.  (Canceled)

71. 	(Canceled)

Claims 48, 49, and 52-69 have been renumbered as claims 1-20, respectively.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Support for the amendment is found throughout the specification, including the claims, as originally filed (e.g., in the disclosures in paragraphs [0007], [0035], [0057], [0066]-[0069], and [0072]-[0078]).

The prior art does not teach or fairly suggest an polypeptide that binds human OX40 comprising at least one VHH that binds to OX40 comprising a complementarity determining region 1 (CDR1) comprising the amino acid sequence of SEQ ID NO: 36, a complementarity determining region 2 (CDR2) comprising the amino acid sequence of SEQ ID NO: 37, and a complementarity determining region 3 (CDR3) comprising the amino acid sequence of SEQ ID NO: 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 48, 49, and 52-69 have been allowed.

Claims 48, 49, and 52-69 have been renumbered as claims 1-20, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
May 11, 2021